
	

113 HR 1012 IH: Safety And Fraud Enforcement for Seafood Act
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Markey (for
			 himself, Mr. Jones,
			 Mr. Bonner,
			 Mrs. Capps,
			 Mr. Tierney, and
			 Mr. Keating) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Agriculture,
			 Natural Resources, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen Federal consumer protection and product
		  traceability with respect to commercially marketed seafood, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety And Fraud Enforcement for
			 Seafood Act.
		2.Seafood
			 safety
			(a)Interagency
			 agreementNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce and the Secretary of Health and Human
			 Services shall execute a memorandum of understanding to improve interagency
			 cooperation on seafood safety and seafood fraud prevention, building upon any
			 agreement under section 421(c) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 350j(c)), or any other prior agreement. The memorandum shall include
			 provisions, performance metrics, and timelines as appropriate to improve such
			 cooperation (acting under provisions of law other than this subsection)
			 to—
				(1)identify and
			 execute specific procedures for using authorities granted under the FDA Food
			 Safety Modernization Act (Public Law 111–353) to ensure and improve the safety
			 of commercially marketed seafood in the United States;
				(2)maximize the
			 effectiveness of limited personnel and resources by ensuring that—
					(A)inspections of
			 seafood shipments and seafood processing and production facilities by the
			 National Oceanic and Atmospheric Administration and the Food and Drug
			 Administration are not duplicative; and
					(B)information
			 resulting from examinations, testing, and inspections conducted by the
			 Department of Commerce is considered in making risk-based determinations,
			 including the establishment of inspection priorities for domestic and foreign
			 facilities and the examination and testing of domestic and imported
			 seafood;
					(3)create a
			 process—
					(A)by which data collected by all seafood
			 inspectors and authorized officers of the National Oceanic and Atmospheric
			 Administration authorized to conduct inspections of seafood shipments, or
			 inspections of facilities that process or sell seafood, will be utilized by the
			 Food and Drug Administration beginning no later than one year after the
			 enactment of this Act;
					(B)by which data
			 collected by either of these agencies is shared to maximize efficiency and
			 enforcement of seafood safety efforts; and
					(C)which may include increased training of
			 National Oceanic and Atmospheric Administration agents through the existing
			 Food and Drug Administration programs;
					(4)create a process
			 by which—
					(A)data collected by inspectors and officers
			 of other Federal, State, or local agencies authorized to conduct inspections of
			 seafood, or inspections of facilities that process or sell seafood, will be
			 utilized by the Food and Drug Administration; and
					(B)data collected by
			 these inspectors and officials is shared with the National Oceanic and
			 Atmospheric Administration and the Food and Drug Administration to maximize
			 efficiency and enforcement of seafood safety efforts; and
					(5)ensure that the National Oceanic and
			 Atmospheric Administration's Seafood Inspection Program is fully utilized as a
			 third-party auditor pursuant to section 808 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 384d) to inspect imported seafood or seafood offered
			 for import originating from any country or exporter.
				(b)Coordination
				(1)National sea
			 grant college programThe Administrator of the National Oceanic
			 and Atmospheric Administration shall ensure that the Administration’s seafood
			 inspection activities are coordinated with the national sea grant college
			 program to provide outreach to the States, consumers, and the seafood industry
			 on seafood safety.
				(2)Inspecting to
			 prevent seafood fraudThe Secretary of Commerce and the Secretary
			 of Health and Human Services shall, to the maximum extent practicable, ensure
			 that inspections and tests for seafood safety also collect information for
			 seafood fraud prevention.
				(c)List of
			 offendersThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Commerce, shall develop, maintain, and post
			 on the public Web site of the Department of Health and Human Services a list
			 that—
				(1)includes, by
			 country, each exporter whose seafood is imported or offered for import into the
			 United States; and
				(2)for each such exporter, tracks the timing,
			 type, and frequency of violations of Federal law relating to seafood
			 safety.
				(d)Impact on
			 existing food safety authorityNothing in this section limits the
			 authority of the Secretary of Health and Human Services to execute or enforce
			 food safety laws, including the FDA Food Safety Modernization Act (Public Law
			 111–353).
			3.Seafood
			 identification
			(a)List of
			 Standardized Names for Seafood
				(1)UpdateBeginning not later than 180 days after the
			 date of the enactment of this Act, the Secretary of Health and Human Services,
			 in consultation with the Secretary of Commerce, shall maintain and update as
			 appropriate its Guide to Acceptable Market Names for Seafood Sold in
			 Interstate Commerce as a list of standardized names for identification
			 of seafood at the distribution, marketing, and retail stages.
				(2)ContentsThe
			 list maintained under paragraph (1) shall—
					(A)include scientific
			 names, acceptable market names, and common or regional names for all seafood
			 species distributed in interstate commerce in the United States, and indicate
			 clearly—
						(i)which of those
			 names may be used to identify seafood; and
						(ii)examples of names which constitute
			 mislabeling in violation of Federal law;
						(B)take into account
			 taxonomy, international law and custom, market information, and naming
			 precedence;
					(C)identify names for
			 seafood as appropriate only if the Secretary of Commerce determines the names
			 are not likely to confuse or mislead consumers; and
					(D)include
			 information regarding any consumption advisory that has been issued for the
			 seafood.
					(3)AvailabilityThe
			 list maintained under paragraph (1) shall be—
					(A)made available to
			 the public on the Web sites of the Department of Health and Human Services and
			 the Department of Commerce; and
					(B)updated annually
			 based on the best available scientific and market information.
					(4)Public
			 InputThe Secretary of Health and Human Services shall use its
			 existing citizen petition process in accepting petitions to amend the list
			 maintained under paragraph (1).
				(b)Seafood
			 Traceability RequirementsBeginning on the date that is 180 days
			 after the date of the enactment of this Act, the Secretary of Commerce, in
			 consultation with the Secretary of Health and Human Services, shall implement
			 the following requirements with respect to seafood imported into the United
			 States or otherwise distributed or offered for sale in interstate
			 commerce:
				(1)In addition to disclosure of the United
			 Nations Food and Agriculture Organization Major Fishing Area, or a more
			 specific location, in which the fish was caught, of the information required to
			 be submitted to the Secretary of Commerce under section 303(a)(5) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1853(a)(5)), at a minimum the following information shall be displayed on the
			 packaging of, or otherwise accompany, seafood through processing, distribution,
			 and final sale:
					(A)The acceptable market name and scientific
			 name for the seafood species, as specified in the list maintained under
			 subsection (a)(1).
					(B)The method of
			 harvest of the seafood including gear type as listed in section 600.725 of
			 title 50, Code of Federal Regulations and defined in section 600.10 of such
			 title.
					(C)The date of the
			 catch.
					(D)The weight or
			 number, as appropriate, of product for an individual fish or lot.
					(2)If seafood has been previously frozen,
			 treated with any substance (other than ice or water) that may affect the true
			 weight of the seafood, or processed in a country other than that in which it
			 was landed or harvested, by any harvester, processor, distributor, or retailer,
			 such information shall be included in the labeling of, or otherwise accompany,
			 the seafood through processing, distribution, and final sale.
				(3)If the seafood was
			 farm-raised, that information, along with information regarding the country of
			 cultivation, the location of the aquaculture production area, and the method of
			 cultivation, shall be included in the labeling of, or otherwise accompany, the
			 seafood through processing, distribution, and final sale.
				(4)With respect to
			 any information required by paragraph (1) or (2) to be included in the labeling
			 of, or otherwise accompany, seafood, an importer, processor, distributor, or
			 retailer (including a restaurant) may satisfy such requirement by making the
			 information available upon request—
					(A)to anyone
			 purchasing the seafood; and
					(B)to any Federal,
			 State, or local official authorized to conduct inspections of—
						(i)seafood; or
						(ii)any
			 facility that processes or sells seafood.
						(5)No importer,
			 processor, distributor, or retailer may be found to be in violation of the
			 requirements under this subsection for unknowingly selling a product that was
			 already mislabeled upon receipt, provided that the importer, processor,
			 distributor, or retailer can provide the required product traceability
			 documentation.
				(c)Refusal of
			 admission
				(1)In
			 generalSubject to paragraphs
			 (3) and (4), all seafood imported or offered for import originating from an
			 exporter shall be refused admission if—
					(A)the Secretary of
			 Commerce finds that any shipment of such seafood appears to be in violation of
			 subsection (b); or
					(B)the Secretary of
			 Health and Human Services finds that any shipment of such seafood appears to be
			 in violation of this Act or other applicable Federal laws or
			 regulations.
					(2)Import
			 certificationFor any exporter whose seafood products are refused
			 admission under paragraph (1) based on a prior shipment, the Secretary of
			 Health and Human Services shall determine whether to require, as a condition of
			 granting admission into the United States to an article of seafood originating
			 from such exporter, that such seafood be accompanied by a certification or
			 other assurance under section 801(q) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 381(q)).
				(3)Allowance of
			 individual shipmentsParagraph (1) does not apply with respect to
			 an individual shipment of seafood originating from an exporter whose products
			 must otherwise be refused admission under such paragraph if the exporter
			 presents evidence to the Secretary of Health and Human Services or the
			 Secretary of Commerce from a laboratory accredited under section 422 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350k), or other equivalent
			 evidence, documenting that the shipment is in compliance with the provisions of
			 subsection (b) and other applicable Federal laws or regulations prohibiting
			 seafood fraud.
				(4)Termination of
			 individual shipment screening requirementParagraph (1) shall cease to prohibit the
			 admission of seafood originating from an exporter based on a prior shipment if
			 the Secretary of Health and Human Services or the Secretary of Commerce
			 determines that—
					(A)each prior shipment whose appearance
			 triggered the application of such paragraph was in fact in compliance with the
			 provisions of subsection (b) and other applicable Federal laws or regulations,
			 including those prohibiting seafood fraud; or
					(B)during the
			 preceding 12 months, no shipment of seafood originating from the exporter has
			 triggered the application of paragraph (1).
					(d)PenaltiesThe
			 Secretary of Commerce shall prevent any person from violating this Act, or any
			 Act to which this section applies, in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though sections 308 through
			 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1858 through 1861) were incorporated into and made a part of and applicable to
			 this Act.
			(e)List of
			 offendersThe Secretary of Commerce, in consultation with the
			 Secretary of Health and Human Services, shall develop, maintain, and post on
			 the public Web site of the Department of Commerce a list that—
				(1)includes, by
			 country, each exporter whose seafood is imported or offered for import into the
			 United States; and
				(2)for each such
			 exporter, tracks the timing, type, and frequency of violations of Federal law
			 relating to seafood fraud.
				(f)InspectionsThe
			 Secretary of Commerce, in consultation with the Secretary of Health and Human
			 Services, shall—
				(1)increase, as
			 resources allow, the number of foreign and domestic seafood shipments that are
			 inspected for seafood fraud by National Oceanic and Atmospheric Administration
			 inspectors and authorized officers, including verification of compliance with
			 the traceability requirements of subsection (b);
				(2)ensure that the
			 percentage of seafood shipments inspected during a given year is not lower than
			 the percentage inspected during the previous year; and
				(3)to the maximum extent practicable, ensure
			 that inspections and tests for seafood fraud prevention also collect
			 information to support the Secretary of Health and Human Services in
			 implementing the seafood safety requirements of the FDA Food Safety
			 Modernization Act (Public Law 111–353).
				(g)Impact on
			 existing food safety authorityNothing in this section shall be
			 construed to limit the authority of the Secretary of Health and Human Services
			 to execute or enforce food safety laws or regulations that may be adopted
			 pursuant to the FDA Food Safety Modernization Act (Public Law 111–353).
			4.Authority of
			 StatesWhenever the attorney
			 general of a State, or an official or agency designated by a State, has reason
			 to believe that any person has engaged or is engaging in a pattern or practice
			 of seafood fraud in violation of subsection (b) or (c) of section 3, the State
			 may bring a civil action on behalf of its residents to enjoin fraud, an action
			 to recover for actual monetary loss or receive $10,000 in damages for each
			 violation, or both such actions. If the court finds the defendant willfully or
			 knowingly violated this Act, the court may, in its discretion, increase the
			 amount of the award to an amount equal to not more than 3 times the amount
			 available under the preceding sentence. Nothing in this section shall preclude
			 an individual from bringing a civil action.
		5.Report to
			 CongressBeginning 18 months
			 after the date of the enactment of this Act, and every two years thereafter,
			 the Secretary of Commerce and the Secretary of Health and Human Services, in
			 consultation with the Chairman of the Federal Trade Commission and the heads of
			 other relevant Federal agencies, shall submit jointly a report to the Congress
			 including—
			(1)findings with
			 respect to—
				(A)the extent and
			 severity of violations of Federal, State, and local law relating to seafood
			 safety and seafood fraud; and
				(B)the health and
			 financial impacts of these violations on United States consumers and the United
			 States fishing industry;
				(2)an analysis of the
			 lists required to be developed and maintained under sections 2(c) and
			 3(e);
			(3)an analysis of the effectiveness of the
			 memorandum of understanding required by section 2(a) in ensuring that the
			 Department of Commerce and the Department of Health and Human Services work to
			 ensure seafood safety, including an assessment of achieving identified
			 performance metrics and timelines established to reduce duplication of effort
			 and increase collection and integration of inspections data;
			(4)an assessment of
			 the technological assets available for addressing seafood safety and fraud,
			 including traceability, and an assessment of the technological gaps and needs
			 that exist;
			(5)information related to the implementation
			 of any agreement entered into pursuant to section 2 of this Act or section 421
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350j);
			(6)detailed
			 information on the inspection, enforcement, and consumer outreach activities,
			 including the number of inspections, enforcement actions, consumer outreach
			 activities, personnel, and resources utilized by the National Oceanic and
			 Atmospheric Administration, the Food and Drug Administration, and the Federal
			 Trade Commission to carry out this Act, including the degree of coordination of
			 actions to address seafood safety and seafood fraud; and
			(7)recommendations on
			 any additional authorities, budget, or personnel necessary to improve seafood
			 safety and prevent seafood fraud.
			6.PreemptionNothing in this Act preempts the authority
			 of a State to establish and enforce requirements for improving seafood safety
			 and preventing seafood fraud that are consistent with the requirements of this
			 Act.
		7.DefinitionsIn this Act:
			(1)The term other applicable Federal
			 laws and regulations means Federal statutes, regulations, and
			 international agreements (other than this Act) pertaining to the importation,
			 exportation, transportation, sale, harvest, processing, or trade of seafood,
			 including the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1801 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the
			 FDA Food Safety Modernization Act (Public Law 111–353), the Fair Packaging and
			 Labeling Act (15 U.S.C. 1451 et seq.), subtitle D of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1638 et seq.), parts 60 and 65 of title 7, Code of
			 Federal Regulations (or any successor regulations), and part 123 of title 21,
			 Code of Federal Regulations (or any successor regulations).
			(2)The term
			 seafood means fish, shellfish, and processed fish or shellfish
			 products.
			(3)The term seafood fraud means
			 the mislabeling or misrepresentation of the information required under this Act
			 or other applicable Federal laws and regulations.
			
